In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Horowitz, J.), dated August 10, 2005, which denied their motion to strike the note of issue on the ground that discovery was not complete and to compel the plaintiff to provide authorizations for psychological records.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion to strike the note of issue on the ground that discovery was not complete and to compel the plaintiff to produce authorizations for psychological records. Since the plaintiff withdrew his claims for psychological injury, his psychological records were not subject to disclosure (see Goldberg v Fenig, 300 AD2d 439, 440 [2002]; Carboni v New York Med. Coll., 290 AD2d 473, 473-474 [2002]), and relevant discovery was otherwise complete.
In view of the foregoing, it is unnecessary to reach the issue of the defendants’ compliance with the requirement of an affirmation of good faith (see 22 NYCRR § 202.7 [a]). Miller, j.E, Crane, Santucci and Luciano, JJ., concur.